Citation Nr: 1101338	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  01-04 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected spondylolysis at L5-S1 prior to December 21, 
2004.

2.  Entitlement to an evaluation in excess of 20 percent for 
spondylolysis at L5-S1 from December 21, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to 
December 1973.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 RO determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Pittsburgh, Pennsylvania, which granted service connection and 
a 10 percent rating for spondylolysis at L5- S1, effective from 
October 5, 1994.  The Veteran appealed for a higher rating and an 
earlier effective date for the award of service connection.

In a May 2001 decision, the RO granted an effective date of June 
21, 1994, for the award of service connection for the low back 
disorder. An effective date earlier than that date was denied by 
the Board on appeal in November 2002.

In April 2002, the Veteran appeared at the RO and testified at a 
video conference hearing that was conducted by the undersigned 
Veterans Law Judge sitting in Washington, DC.  A transcript of 
the hearing is of record.  

Following the hearing, the Board, in an October 2003 decision, 
remanded the mater for further development. 

The Veteran also appeared at a hearing before a local hearing 
officer at the RO in December 2004.  A transcript of the hearing 
is of record.  

In a January 2005 rating determination, the RO increased the 
Veteran's disability evaluation from 10 to 20 percent and 
assigned an effective date of December 21, 2004, the date of a VA 
examination for the Veteran's service-connected low back 
disorder.  

Based upon the RO's actions, the Board has listed the issues as 
such on the tile page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

With regard to the Veteran's claim for an increased disability 
evaluation for his service-connected spondylolysis at L5-S1, the 
Board notes that the Veteran was afforded a VA examination for 
his service-connected low back disorder on December 21, 2004.  
The Board notes that this is the last comprehensive VA 
examination afforded the Veteran with regard to his low back 
disorder.  The Board observes that the Veteran's local 
representative, in his July 2010 written argument, noted that the 
last comprehensive VA examination afforded the Veteran with 
regard to his low back occurred in December 2004.  He stated that 
it was clear that the examination itself was antiquated and 
inadequate for rating purposes.  He further noted that the 
Veteran's claim folder reflected complaints of sharp, burning 
pain radiating down the left leg, as well as stiffness, and 
limitation of movement with numbness if the Veteran stood for 
more than 5 to 10 minutes.  

The Veteran's national representative, in his November 2010 
written presentation, also noted that the last VA examination 
afforded the Veteran occurred in December 2004.  He further 
observed that the claims folder was not available for the 
examiner at the time of the examination.  He requested that 
consideration be given to remanding the appeal back for an 
additional VA examination to determine the current severity of 
the Veteran's service-connected low back disorder based upon the 
available evidence being too old to adequately rate the Veteran's 
disability.   

The Board also notes that the December 2004 VA examiner indicated 
that the claims folder was not available for review.  The Board 
further observes that the examiner did not address any of the 
DeLuca factors as part of the examination other than to say that 
he could not repeat motions due to pain.  The Board also notes 
that while examiner did note that the Veteran had radicular pain 
down his left leg, he did not indicate the severity of the 
impairment.

The Board further observes that at the time of the December 2004 
VA examination, the Veteran was noted to have been seen at the 
Oakland VAMC for his back condition through June 2004 and that 
the last treatment records associated with the claims folder date 
back to May 2004.  VA is deemed to have constructive knowledge of 
documents which are generated by VA agents or employees.  Bell v. 
Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents 
predate a Board decision on appeal, are within VA's control, and 
could reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary and 
the Board and should be included in the record."  Id. at 613.  If 
such material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 
(1998).  The Board also notes that an attempt should be made to 
obtain any up-to-date treatment records in order to determine the 
current severity and adequately rate the Veteran's low back 
disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the 
names and addresses of all health care 
providers and treatment facilities where he 
has received treatment for any low back 
disorder since May 2004.  After obtaining 
proper authorization from the Veteran, 
obtain and associate with the claims folder 
treatment records from those health care 
providers/treatment facilities identified 
by the Veteran.  Regardless of whether 
authorization is received from the Veteran, 
obtain copies of all treatment records of 
the Veteran from VA facilities identified 
by him.  A request for all treatment 
records of the Veteran relating to 
treatment for any low back disorder must be 
made from the Oakland and Pittsburgh VAMCs 
from May 2004 to the present.  

2.  The Veteran should be afforded a VA 
examination of the spine to assess the 
current orthopedic and neurological 
manifestations of his service-connected 
spondylolysis at L5-S1.  The claims folder 
should be made available to the examiner 
for review prior to the examination and the 
examiner should note such review.

The examiner should report the Veteran's 
ranges of thoracolumbar spine motion in 
degrees and note the presence or absence of 
ankylosis of the spine.

The examiner should determine whether the 
lumbar spine disability is manifested by 
weakened movement, excess fatigability, or 
incoordination.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should be expressed in terms 
of the additional degree of range of motion 
loss due to any pain, weakened movement, 
excess fatigability, incoordination, or 
flare-ups.

The examiner should report whether 
intervertebral disc disease has required 
periods of doctor prescribed bed rest in 
the last 12 months and, if so, the 
frequency and duration of such periods.

The examiner should also note any nerves 
affected by paralysis, partial paralysis, 
neuralgia, or neuritis, and, for affected 
nerves, express an opinion as to the 
severity of such symptoms in terms of being 
slight, moderate, moderately severe, 
severe, or complete.  If there is no nerve 
involvement, the examiner should so state.

3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination, to cooperate 
with the development of his claim, and that 
the consequences for failure to report for 
a VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the 
Veteran does not report for any ordered 
examination, documentation must be obtained 
that shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND. If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issue on appeal.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

